Citation Nr: 1809059	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  14-18 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and anxiety disorder, secondary to a service connected disability.

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Attorney, J. Michael Woods


ATTORNEY FOR THE BOARD

T. N. Shannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision from the Department of Veteran's Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

As for the issue of service connection for a psychiatric disorder, the Board notes the original claim was developed as service connection for PTSD.  However, as addressed in the prior Board decision, and pursuant to Clemons v. Shinseki, 23 Vet. App 1 (2009), the Board finds that it is appropriate to recharacterize the Veteran's claims to include anxiety disorder, and to include it as secondary to the Veteran's service connected foot disability.  Thus, this issue on appeal is appropriately broadened and recharacterized as entitlement to service connection for an acquired psychiatric disability to include PTSD and anxiety disorder, secondary to a service connected disability. 

Although, the Veteran has not expressly claimed entitlement to TDIU, the Board notes that, the Veteran and his representative contend that as a result of the Veteran's current service connected disabilities and his psychiatric disorders, he is unable to work.  The Board finds that this reasonably raises the issue of TDIU.  See Comer v. Peake, 552 F.3d 1362, 1367 (Fed. Cir. 2009).  Therefore, the TDIU claim is considered part of his pending service connection claim, and is accordingly listed as an issue on appeal.  

In November 2015, the Board remanded the appeal to the RO for additional development.  The matter has been returned to the Board for further appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board further finds that the issue of entitlement to TDIU is inextricably intertwined with the issue of service connection for an acquired psychiatric disorder.  The Veteran's claim for service connection for an acquired psychiatric disorder is being remanded.  Should service connection be granted, such may affect whether the Veteran meets the requirements for a schedular TDIU, as well as whether he is unemployable due to service connected disabilities.  Thus, the claim for TDIU should not be adjudicated until all claims for service connection raised by the Veteran have been adjudicated.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While additional delay is regrettable, the Board finds another remand is necessary in order to properly adjudicate the Veteran's claim.  

In November 2015, the Board remanded the case for a new examination.  An examination was held in June 2016.  In that June 2016 VA examination, VA concurred with the Veteran's anxiety disorder diagnosis.   The Veteran contends that his anxiety disorder was incurred in or manifested during his active service.  The Veteran also contends this anxiety disorder prevents him from working and affords him poor social interaction.  Dr. H.G., a private examiner, noted that the Veteran had several Article 15's or infractions while serving on active duty.  On remand, an additional request for his complete personnel record, along with records of any Article 15, shall be made.  

The Veteran's sister wrote a later dated in May 2017.  She contends that she noticed her brother was very different upon returning from active service.  The Veteran's sister stated that the Veteran was very social prior to leaving for the military and upon his return he seemed easily angered, suspicious, anxious and distrustful of others, including his family.  These contentions were not available for the June 2016 examiner to consider.  

Further, Dr. H.G. submitted an addendum opinion in September 2017.  Additionally, this opinion was not available for review by the June 2016 examiner.  On remand, addendum opinions are required to adequately address the etiology of the Veteran's claimed anxiety disorder.  As such, substantial compliance through further development is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran VCAA notice that advises him of the information or evidence needed to substantiate a claim for entitlement to TDIU.  He should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2.  Associate any updated VA treatment or private records with the claims file.

3.  The AOJ should make arrangements to obtain the Veteran's complete service personnel file, including any disciplinary records and records of Article 15.

4.  If available, return the file to the VA examiner who provided the June 2016 VA examination opinion.  If the previous examiner is not available, obtain the requested opinions from another qualified examiner.  Following a review of the entire record, the examiner is requested to determine if the Veteran's anxiety disorder was at least as likely as not (greater than 50 percent) incurred in service or manifested within one year of the end of his active service.

The examiner's rationale should include discussions of the Veteran's contention that he had behavioral issues (received Article 15's) while serving on active duty, along with the May 2017 letter, provided by the Veteran's sister, noting that she observed changes in the Veteran upon his return from active duty.  The examiner should also review the September 2017 addendum opinion and attachments provided by private examiner, Dr. H.G.

All opinions must be accompanied by a comprehensive rationale.  If an opinion cannot be made without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5.  Finally, readjudicate the remaining appealed issues based on the entire, relevant evidence of record.  If any benefits sought on appeal remains denied, issue a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond before returning to the Board, if otherwise in order.















(	(CONTINUED ON NEXT PAGE)




The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



